                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                5:12-CR-244-1H
                                 5:15-CV-635-H

CHRISTOPHER MARK SAUNDERS,           )
                                     )
      Petitioner,                    )
                                     )
            v.                       )                   ORDER
                                     )
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      Respondent.                    )


      This matter is before the court on petitioner’s motion for

reconsideration 1, [DE #52], asking this court to reconsider its

order and judgment, [DE #50 and #51], dismissing petitioner’s

motion to vacate pursuant to 28 U.S.C. § 2255.

      Courts have generally recognized three grounds for altering

or   amending    judgments     pursuant     to   Fed.   R.   Civ.   Pro.   59(e).

Hutchinson      v.   Staton,   994   F.2d   1076,   1081     (4th   Cir.   1993).

Specifically, courts will alter or amend "an earlier judgment: (1)

to accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; or (3) to correct

a clear error of law or prevent manifest injustice."                Id. (citing

Weyerhauser Corp. v. Koppers Co., 771 F.Supp. 1406, 1419 (D. Md.



1 To the extent petitioner moves for reconsideration pursuant to Fed. R. Civ.
Pro. 59 and 60(e), the court, liberally interpreting pro se pleadings, construes
this as a motion pursuant to Fed. R. Civ. Pro. 59(e) and 60(b).



         Case 5:12-cr-00244-H Document 54 Filed 12/29/20 Page 1 of 3
1991); Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D.

Miss. 1990)).

     Federal Rule of Civil Procedure 60(b) is an extraordinary

remedy that permits a court to “relieve a party … from a final

judgment, order, or proceeding.”          Fed. R. Civ. P. 60(b).           See

Mayfield v. Nat'l Ass'n for Stock Car Auto Racing, Inc., 674 F.3d

369, 378 (4th Cir. 2012) (citing Ackermann v. United States, 340

U.S. 193, 202 (1950)).          To do so, a party must demonstrate

“exceptional circumstances” warrant granting the relief.                Dowell

v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th

Cir. 1993) (quoting Werner v. Carbo, 731 F.2d 204, 207 (4th Cir.

1984)).    Additionally, the party seeking relief under Rule 60(b)

“must make a threshold showing of timeliness, ‘a meritorious claim

or defense,’ and lack of unfair prejudice to the opposing party.”

Coleman v. Jabe, 633 F. App'x. 119, 120 (4th Cir. 2016) (quoting

Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011)). After a

party satisfies this threshold showing, “he must proceed to

satisfy one or more of the rules’ six grounds for relief from

judgment.” Werner, 731 F.2d at 207.         The six specific sections of

Rule 60(b) are:


     (1)   mistake, inadvertence, surprise, or      excusable
     neglect; (2)    newly discovered evidence that, with
     reasonable diligence, could not have been discovered in
     time to move for a new trial under Rule 59(b); (3) fraud


                                      2


          Case 5:12-cr-00244-H Document 54 Filed 12/29/20 Page 2 of 3
     (whether previously called intrinsic or extrinsic),
     misrepresentation, or misconduct by an opposing party;
     (4) the judgment is void; (5) the judgment has been
     satisfied, released, or discharged; it is based on an
     earlier judgment that has been reversed or vacated; or
     applying it prospectively is no longer equitable; or (6)
     any other reason that justifies relief.

Fed. R. Civ. P. 60(b)(1)-(6).

     The court, having reviewed petitioner’s motion as well as the

record in this matter, finds no reason to alter or amend its

judgment or to grant the other relief requested.               Therefore,

petitioner’s motion for reconsideration [DE #52] is DENIED.
           29th
     This _______ day of December 2020.


                           _______________________________________
                           MALCOLM J. HOWARD
                           Senior United States District Judge
At Greenville, NC
#35




                                   3


       Case 5:12-cr-00244-H Document 54 Filed 12/29/20 Page 3 of 3
